Appeal from judgment (denominated an order), Supreme Court, New York County (Arlene D. Goldberg, J.), entered September 30, 2005, unanimously dismissed as moot, without costs.
Application by appellant’s counsel to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Saunders, 52 AD2d 833 [1976]). We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on this appeal. Appellant’s claims of unlawful detention before trial and excessive bail are moot in light of his subsequent conviction and incarceration after trial. Concur — Tom, J.P., Mazzarelli, Saxe, Marlow and Catterson, JJ.